871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joyce RUSSELL, Plaintiff-Appellant,v.FIRST OF AMERICA BANK-MICHIGAN, N.A.;  William Cole;  JohnWithee;  John Doe;  Jane Doe;  Robert C.Hollander, Defendants-Appellees.
No. 89-1114.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff appeals from an order denying her motion for relief from judgment pursuant to Rule 60(b), Fed.R.Civ.P.  An emergency motion for stay pending this appeal was previously denied.  Subsequently, plaintiff dismissed her counsel.  The district court has now dismissed the action with prejudice based on an agreement to resolve.


2
Plaintiff's Rule 60(b) motion was filed with respect to several interlocutory rulings made in the trial court.  Relief from judgment under Rule 60(b) applies only to challenges of final judgments or orders.  See 7 Moore's Fed.  Practice p 60.16;  60.20 and cases cited therein.  The district court's denial of the Rule 60(b) motion was interlocutory and not a final appealable order.   Kapco Mfg. Co. v. C & O Enterprises, Inc., 773 F.2d 151 (7th Cir.1985).  In the absence of a final appealable order, we have no jurisdiction.  Id.  Since this Court never had jurisdiction in the instant appeal, we do not consider what effect, if any, the district court's order of dismissal may have had upon this appeal.


3
It is ORDERED that this appeal is dismissed sua sponte.